Citation Nr: 0717509	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  04-43 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for erectile dysfunction, 
as secondary to service-connected PTSD.  


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from January 8, 1958, to 
January 14, 1963, and from January 16, 1963, to January 7, 
1966.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision from the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran requests service connection for erectile 
dysfunction as a result of his service-connected PTSD.  

A September 2003 VA Viagra note indicates that the veteran 
was having trouble with erections for the last 8 years after 
being diagnosed with Cushing's disease and back problems.  He 
was having trouble with morning erections but getting a good 
response with Viagra.  The veteran's pulmonologist, in a 
progress note signed in August 2004, stated that PTSD is 
likely playing a role in the veteran's impotence, although he 
does continue to have rare occasional function.  An 
independent medical opinion dated in August 2005 reported 
that the veteran's erectile dysfunction was less likely as 
not due to his PTSD, and that the condition was due to his 
genitourinary pathology.  The examiner also stated, given the 
veteran's past history, an in-depth psychiatric examination 
should be performed.  The veteran should be scheduled for 
such examination.   

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claim on appeal.

2.  Obtain a medical opinion from a 
psychiatrist identifying the nature and 
etiology of the veteran's erectile 
dysfunction.  The veteran's claims folder, 
and a copy of this remand, must be made 
available to the psychiatrist for review.  
The psychiatrist  should be requested to 
render an opinion as to whether it is at 
least as likely as not (i.e., probability 
of 50 percent) that the veteran currently 
has erectile dysfunction; and if so, 
whether it is the result of or has been 
aggravated by service, or is related to 
the veteran's service-connected PTSD.

3.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
veteran a supplemental statement of the 
case and give him time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

